IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID KNELLER,                            : No. 63 MM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
MARSHA C. STEWART,                        :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2015, as Petitioner may pursue redress in a civil

action, mandamus relief is not available. See Relosky v. Sacco, 523 A.2d 1112 (Pa.

1987) (holding that a petitioner may not obtain mandamus relief unless he establishes

the absence of another adequate remedy). As such, the Petition for Review in the

Nature of Mandamus is DENIED, and the Application to Disqualify Counsel is

DISMISSED as moot.